    Case: 1:17-cv-05069 Document #: 61 Filed: 10/02/18 Page 1 of 3 PageID #:515



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BARTOSZ GRABOWSKI,                               )
                                                 )
               Plaintiff,                        )    No. 17-CV-5069
                                                 )
       v.                                        )
                                                 )    Hon. John Z. Lee
DUNKIN’ BRANDS, INC.                             )
                                                 )    Magistrate Judge M. David Weisman
               Defendant.                        )

                     PARTIES’ JOINT RULE 41(a)(1)(A)(ii) DISMISSAL

       The parties, through their attorneys, hereby submit their joint Rule 41(a) Dismissal. In

support thereof, the parties state as follows:

       1.      The Parties have settled this matter on an individual basis.

       2.      The Parties stipulate to dismissal of this case with prejudice pursuant to Rule

41(a)(1)(A)(ii), with each party to bear its own costs and fees (including attorneys’ fees).

       WHEREFORE, the Parties request this Court enter dismissal of this case with prejudice

pursuant to Rule 41(a)(1)(A)(ii).


Respectfully submitted,                               Respectfully submitted,

/s/ James X. Bormes                                   /s/ Sean Morris
One of Plaintiff’s Attorneys                          One of Defendant’s Attorneys

James X. Bormes                                       Sean Morris (pro hac vice)
Catherine P. Sons                                     Arnold & Porter Kaye Scholer LLP
Law Office of James X. Bormes, P.C.                   777 South Figueroa Street
8 South Michigan Avenue                               44th Floor
Suite 2600                                            Los Angeles, CA 90017
Chicago, Illinois 60603                               (213) 243-4000
(312) 201-0575                                        sean.morris@apks.com
jxbormes@bormeslaw.com
cpsons@bormeslaw.com
    Case: 1:17-cv-05069 Document #: 61 Filed: 10/02/18 Page 2 of 3 PageID #:516



                                            Jeffrey M. Wagner
                                            Emily Newhouse Dillingham
Thomas M. Ryan                              Arnold & Porter Kaye Scholer LLP
Law Office of Thomas M. Ryan, P.C.          70 West Madison Street
35 East Wacker Drive                        Suite 4200
Suite 650                                   Chicago, Illinois 60602
Chicago, Illinois 60601                     (312) 583-2300
(312) 726-3400                              jeffrey.wagner@apks.com
tom@tomryanlaw.com                          emily.dillingham@apks.com

Attorneys for Plaintiff                     Attorneys for Defendant




                                        2
    Case: 1:17-cv-05069 Document #: 61 Filed: 10/02/18 Page 3 of 3 PageID #:517



                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on this 2nd day of October, 2018, he
caused the foregoing Parties’ Joint Initial Status Report to be filed using the CM/ECF system,
which will send notification of such filing to all counsel of record.




                                           /s/ James X. Bormes
                                           One of Plaintiff’s Attorneys




                                              3
